            Case 1:19-cv-04587-JPO Document 112 Filed 06/29/20 Page 1 of 3




                                     UNITED STATES DISTRICT COURT

                           FOR THE SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ERNIE HINES D/B/A COLORFUL MUSIC,                                          :
                                                                           :
                                     Plaintiff,                            :   19-cv-04587 (JPO)
                                                                           :
                           v.                                              :
                                                                           :
ROC-A-FELLA RECORDS INC., DEF JAM                                          :
RECORDINGS INC., UNIVERSAL MUSIC                                           :
GROUP, SONY MUSIC HOLDINGS INC.,                                           :
SHAWN CARTER p/k/a JAY-Z and TIMOTHY                                       :
MOSLEY p/k/a TIMBALAND,                                                    :
                                                                           :
                                     Defendants.                           :
                                                                           :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




             MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT SONY
            MUSIC ENTERTAINMENT’S MOTION FOR ENTRY OF JUDGMENT




                                             JONATHAN D. DAVIS, P.C.
                                                 10 Rockefeller Plaza
                                                     Suite 1015
                                              New York, New York 10020
                                                   (212) 687-5464

                               Attorneys for Defendant Sony Music Entertainment
         Case 1:19-cv-04587-JPO Document 112 Filed 06/29/20 Page 2 of 3




          This memorandum of law is respectfully submitted on behalf of Sony Music

Entertainment (“SME”) in support of its motion for an order entering final judgment dismissing

this action with prejudice. 1 SME hereby adopts, joins, and incorporates by reference the motion

made by the other record label defendants, Roc-A-Fella Records, LLC and UMG Recordings, Inc.

[Dkt. No. 108.]

                                          ARGUMENT

           On April 16, 2020, the Court granted SME’s motion to dismiss Plaintiff’s Amended

Complaint pursuant to Fed. R. Civ. P. 12(b)(6), and granted Plaintiff’s motion for leave to file an

amended pleading provided that Plaintiff pay the attorney’s fees and costs SME (and other

Defendants) incurred in making the motion to dismiss. [Dkt. No. 94.]

           The Court set a deadline of sixty days from the date of the April 16, 2020 Opinion &

Order for Plaintiff to file any amended pleading and directed that “[f]ailure to comply with this

deadline will result in dismissal with prejudice.” [Dkt. No. 94.] Although Plaintiff initially filed

a motion for “reconsideration and clarification” of the Court’s Opinion & Order, that motion was

voluntarily withdrawn. [Dkt. No. 104.]

           On June 15, 2020, Plaintiff allowed the deadline to pass without filing an amended

pleading against SME.




1
  SME was incorrectly sued as Sony Music Holdings Inc., and substituted as a defendant by
stipulation, dated September 4, 2019. [Dkt. No. 39.]
         Case 1:19-cv-04587-JPO Document 112 Filed 06/29/20 Page 3 of 3




                                         CONCLUSION

           Accordingly, pursuant to Fed. R. Civ. P. 58(d), SME respectfully requests that the

Court direct entry of final judgment dismissing this action against it with prejudice.

Dated: June 29, 2020
       New York, New York

                                                      JONATHAN D. DAVIS, P.C.



                                              By:     /s/ Jonathan D. Davis
                                                      Jonathan D. Davis
                                                      Derek A. Williams
                                                      Milton E. Otto
                                                      10 Rockefeller Plaza
                                                      Suite 1015
                                                      New York, New York 10020
                                                      (212) 687-5464

                                                      Attorneys for Defendant Sony Music
                                                      Entertainment




                                                 2
